DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This Examiner Amendment was authorized by Mr. Snider (Reg. No. 47,954) on 6/21/2022, please refer to e-mail communications of record.

The Application has been amended as follows:

1. (Currently Amended) An ecosystem for monitoring a status of a fulfillment order for a consumable good, comprising:
a distributed ledger network comprising a plurality of communication nodes in operable communication with at least one ledger processor , the distributed ledger network implementing a distributed ledger;
an identification registry including at least one identification registry processor and at least a first non-transitory computer readable medium comprising a first electronic database andexecutable instructions, that, when executed by the at least one identification registry processor cause the identification registry to:
(i) store, within the first electronic database, identifying digital identification information regarding a consumer, and 
(ii) associate, within the identification registry, the stored identifying digital identification information with a first unique cryptographic identifier for the consumer;
a transaction registry including at least one transaction registry processor and at least a second non-transitory computer readable medium comprising a second electronic database [[,]] and executable instructions, that, when executed by the at least one transaction registry processor, cause the transaction registry 
(i) receive digital order information from a remote prescriber computer subsystem, the digital order information representing a fulfillment order request for a fulfillment order, the digital order information comprising [[for]] a quantity of the consumable good, one or more of the digital identification information and the first unique cryptographic identifier,
(ii) generate, within the transaction registry, a second unique cryptographic identifier associated with the digital order information, 
(iii) further generate, within the transaction registry, a fulfillment status of the fulfillment order request, and 
(iv) submit the second unique cryptographic identifier to the distributed ledger for encoding as an initial entry transaction block on the distributed ledger; and 
a fulfillment computer subsystem including at least one fulfillment computer processor and at least a third non-transitory computer readable medium comprising instructions that, when executed by the at least one fulfillment computer processor, cause the fulfillment computer subsystem 
(i) receive the first unique cryptographic identifier and the fulfillment order, wherein the fulfillment order includes the digital order information and the second unique cryptographic identifier, 
(ii) verify, after receipt of the first unique cryptographic identifier and the fulfillment order, the first unique cryptographic identifier with the distributed ledger, 
(iii) validate, after receipt of the fulfillment order, the second unique cryptographic identifier with the distributed ledger, 
(iv) query the transaction registry as to the fulfillment status of the fulfillment order, 
(v) receive, after querying the transaction registry, a notification that the quantity of the consumable good has been distributed to the consumer, and 
(vi) update the transaction registry, after receipt of the notification, and using the second unique cryptographic identifier, to record the fulfillment status of the fulfillment order as spent; [[.]]
wherein the transaction registry and the fulfillment computer subsystem interact with the distributed ledger through at least one of the at least one ledger processor and at least one of the plurality of communication nodes


2. (Original) The ecosystem of claim 1, wherein the distributed ledger network comprises a blockchain.

3. (Previously Presented) The ecosystem of claim 2, wherein the blockchain includes a genesis transaction comprising a cryptographic digital signature corresponding to the initial entry transaction block.

4. (Original) The ecosystem of claim 2, wherein the blockchain is configured to execute a transaction validation using one of a consensus model and a registration model.

5. (Previously Presented) The ecosystem of claim 1, wherein the distributed ledger is further configured to validate one or more transaction blocks using a public key infrastructure.

6. (Previously Presented) The ecosystem of claim 1, wherein transaction details are encoded into the distributed ledger by one of (i) direct encoding, and (ii) assertion through a secure off-chain interface device in communication with at least one of the at least one ledger processor and the one or more communication nodes.

7. (Currently Amended) The ecosystem of claim 1, further comprising a monitoring subsystem including at least one monitoring processor and at least a fourth non-transitory computer readable medium comprising executable instructions, that, when executed by the at least one monitoring processor cause the monitoring subsystem to: observe one or more ecosystem transactions between the transaction registry and at least one of (i) the fulfillment computer subsystem, and (ii) the prescriber computer subsystem.

8. (Currently Amended) The ecosystem of claim 7, wherein the at least fourth non-transitory computer readable medium further comprises executable instructions, that, when executed by the at least one monitoring processor cause the monitoring subsystem to:  

9. (Previously Presented) The ecosystem of claim 1, wherein the fulfillment computer subsystem is associated with a pharmacy, the consumable good is a pharmaceutical material, and the fulfillment order comprises a medical prescription order.

10. (Currently Amended) The ecosystem of claim 9, wherein the at least third non-transitory computer readable medium of the fulfillment computer subsystem further comprises instructions that, when executed by the at least one fulfillment computer processor, cause the fulfillment computer subsystem to: 

11. (Currently Amended) The ecosystem of claim 10, wherein the at least third non-transitory computer readable medium of the fulfillment computer subsystem further comprises instructions that, when executed by the at least one fulfillment computer processor, cause the fulfillment computer subsystem to:

12. (Currently Amended) The ecosystem of claim 11, wherein the at least second non-transitory computer readable medium of the transaction registry further comprises instructions that, when executed by the at least one transaction registry processor, cause the transaction registry to:

13. (Currently Amended) The ecosystem of claim 1, wherein the distributed ledger network is further configured to validate encoded transaction information using a certificate authority of a trusted entity.

14. (Currently Amended) The ecosystem of claim 13, wherein the distributed ledger network is further configured to validate digital signatures of one or more ecosystem transactions submitted to the distributed ledger against digital certificates issued by the certificate authority.

15. (Previously Presented) The ecosystem of claim 14, wherein the digital certificates issued by the certificate authority implement a public key infrastructure.

16. (Previously Presented) The ecosystem of claim 13, wherein the certificate authority is in operable communication with one or more of the prescriber computer subsystem, the fulfillment computer subsystem, the at least one of the at least one ledger processor and the one or more communication nodes, the identification registry, the transaction registry, and an electronic device of the consumer.

17. (Previously Presented) The ecosystem of claim 1, wherein the identification registry is in operable communication with at least one of the prescriber computer subsystem, the fulfillment computer subsystem, the at least one of the at least one ledger processor and the one or more communication nodes, and one or both of an electronic device of the consumer and a payor computer subsystem associated with the consumer.

18. (Previously Presented)The ecosystem of claim 8, wherein the transaction registry is in operable communication with at least one of the prescriber computer subsystem, the fulfillment computer subsystem, the at least one of the at least one ledger processor and the one or more communication nodes, and the monitoring subsystem.

19. (Previously Presented)The ecosystem of claim 1, wherein the identification registry and the transaction registry are located remotely from each other, and without direct communication  capabilities therebetween.

20. (Previously Presented)The ecosystem of claim 1, wherein (a) the digital order information further comprises a government prescribing identifier stored in the identification registry, the government prescribing identifier configured to authorize at least one professional associated the prescribing computer system to issue the digital order information representing the fulfillment order for the quantity of the consumable good, and (b) the transaction registry is further configured to (i) match the received digital identification information of the consumer with the first unique cryptographic identifier, and (ii) authenticate a third unique cryptographic identifier associated with one or more of the at least one professional and the prescriber computer subsystem.


Listing of claims:
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claimed invention was not reasonably found in the prior art. Monitoring the status of a consumable good, such as receiving and processing orders is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2016/0300234 A1, US 2016/00117471 A1 and US 2016/0350728 A1; and NPLs Schöner et al. (NPL 2017, listed in PTO-892 as reference "W") and Jahantigh et al. (NPL 2015, listed in PTO-892 as reference "X"); Order fulfillment, such as using distributed ledger technology to track movement and conditions of packages is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2018/0096175 A1, US 2017/0132393 A1, US 2017/0300627 A1 and US 2017/0149560 A1; and NPL Wu et al. (NPL 2017, listed in PTO-892 as reference "V"); Verification of goods, such as using identifiers to verify authenticity of goods is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2016/0098730 A1, US 2018/0121620 A1 and US 2018/0322491 A1; and NPL Xu et al. (NPL 2016, listed in PTO-892 as reference "U").
The cited prior art, however, does not teach or suggest, alone or in combination: the combination of a distributed ledger network, an identification registry and a fulfillment computer subsystem including at least one fulfillment computer processor and at least one non-transitory computer readable medium comprising instructions that, when executed by the at least one fulfillment computer processor, cause the fulfillment computer subsystem to: (i) receive the first unique cryptographic identifier and the fulfillment order, wherein the fulfillment order includes the digital order information and the second unique cryptographic identifier, (ii) verify, after receipt of the first unique cryptographic identifier and the fulfillment order, the first unique cryptographic identifier with the distributed ledger, (iii) validate, after receipt of the fulfillment order, the second unique cryptographic identifier with the distributed ledger, (iv) query the transaction registry as to the fulfillment status of the fulfillment order, (v) receive, after querying the transaction registry, a notification that the quantity of the consumable good has been distributed to the consumer, and (vi) update the transaction registry, after receipt of the notification, and using the second unique cryptographic identifier, to record the fulfillment status of the fulfillment order as spent, as required by independent claim 1. While the concepts are not unknown in the art on an individual basis, the particular requirements of the claim when viewed as a whole would make any combination of prior art references only viable with hindsight reasoning.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685